Dissenting Opinion by
Judge Barry :
I dissent. It is difficult to object to the logic of the -excellent majority opinion. I cannot, however, sanction the violation of an oath to uphold -the Pennsylvania Constitution. I believe that obligation is greater than upholding ¡the -sanctity of a judgment. I would affirm the orders of the 17th Judicial District, Snyder County Branch, and mot consider -such affirmance a precedent for .any -other case which attempts to open a judgment unless the facts are -similar to the instant case and a constitutional question is similarly involved.